Case 8:20-cv-00043-SB-ADS Document 192-4 Filed 05/14/21 Page 1 of 4 Page ID #:3812




    Summary Judgment Ex. 38
Case 8:20-cv-00043-SB-ADS Document 192-4 Filed 05/14/21 Page 2 of 4 Page ID #:3813




  1                      DECLARATION OF NATALIE HEBIN
  2         I, Natalie Hebin, pursuant to 28 U.S.C. § 1746, hereby declare and state
  3   as follows:
  4         1.      I am over the age of eighteen and reside in Eugene, Oregon.
  5         2.      I have personal knowledge of the following facts, which I could
  6   and would testify to if I were called to testify as a witness.
  7         3.      I took out student loans to pay for graduate school and as of fall
  8   2015 had approximately $60,000 in student loan debt.
  9         4.      On December 2, 2015, I received a phone call from a
 10   representative of Docu Prep Center. The representative told me that new
 11   legislation passed by President Obama would allow individuals to apply for
 12   loan consolidation. He mentioned that this was a process that I could do on my
 13   own, but it would be a lengthy process and unduly burdensome. He also said
 14   that by consolidating my loans the company would be able to lower my interest
 15   rate by .25%. He said that I wouldn’t be able to get the lower .25% reduction in
 16   interest rate without doing a consolidation.
 17         5.      During this phone call, I mentioned that I would take time to think
 18   about consolidating my loans. In response, the representative said that it would
 19   be better to enroll swiftly because the loan consolidation option would be not be
 20   available for long. He said that Docu Prep Center was one of a handful of
 21   companies chosen by the Department of Education to provide this loan
 22   consolidation service. I was on the phone with the representative for about two
 23   hours and I felt pressured to enroll right then. As part of the phone call, the
 24   representative requested my banking information.
 25         6.      On December 2, 2015, while I was on the phone with the
 26   representative, I received an email from Docu Prep Center via DocuSign. The
 27   email led to a DocuSign page with four documents: (1) a welcome letter, (2)
 28
                                   DECLARATION OF NATALIE HEBIN
                                                1
Case 8:20-cv-00043-SB-ADS Document 192-4 Filed 05/14/21 Page 3 of 4 Page ID #:3814




  1   client agreement, (3) a consolidation application, and (4) an ACH authorization
  2   form. The representative told me to electronically sign the documents quickly.
  3   A true and correct copy of this email, including the welcome letter, client
  4   agreement, and ACH form is attached as Exhibit A. (The consolidation
  5   application is not included in this Exhibit.)
  6         7.     On December 2, 2015, I also received a “Welcome Email and
  7   Consolidation Packet” from the email address docs@clientenrollment.com.
  8   The email included several attachments, including a consolidation application,
  9   forbearance request, and income-driven repayment plan request.
 10         8.     On December 3, 2015, I received a notice by email that Docu Prep
 11   Center would charge my bank account on December 9, 2015. A true and
 12   correct copy of the email and its attachment, which I later forwarded to the
 13   Bureau of Consumer Financial Protection, is attached as Exhibit B.
 14         9.     I did not initially sign and return the application documents I
 15   received on December 2, 2015. On January 13, 2016, I emailed Docu Prep
 16   Center to ask whether I could still sign and return the documents, and I received
 17   a response saying that I could. On January 14, 2016, I signed the consolidation
 18   application, forbearance request, and income-driven repayment plan request and
 19   emailed them to Docu Prep Center.
 20         10.    After I returned the documents, my loans were placed in
 21   forbearance for approximately three months while my consolidation application
 22   was pending.
 23         11.    In 2018, I tried to contact Docu Prep Center and its phone had been
 24   disconnected. After talking with an acquaintance, I realized that I had been
 25   scammed. The Docu Prep Center representative told me that student loan
 26   consolidation was a complicated, arcane process. I now know that the forms
 27   that Docu Prep sent me were easily available. It turns out that I could have
 28
                                  DECLARATION OF NATALIE HEBIN
                                               2
Case 8:20-cv-00043-SB-ADS Document 192-4 Filed 05/14/21 Page 4 of 4 Page ID #:3815
